DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the space is formed".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uy et al. (US 2015/0238855 A1).
Regarding claim 1, Uy discloses an input device comprising:
a first operating member disposed in an upper surface (see fig. 1, items 104 and 108, joystick, d-pad, etc); and
a second operating member disposed in a lower surface (see figs. 5A. 5B, par. [0025], a lever 206 disposed on a second side of the housing 202);
the second operating member projecting downward from the lower surface, having a pressing target surface to be pressed by a finger of a user, being disposed such that the pressing target surface is inclined with respect to an extending direction of a front edge of the input device, and being capable of being moved when the pressing target surface is pressed in a first direction as a direction along the lower surface (see figs. 6A-6C, par [0052], In various embodiments, the lever 206 (for example, the lever 300 of FIGS. 3A to 3C) may be an arc-shaped lever having a concave part 318 located between the first end region 320 and the second end region 322 of the lever 300; also see par. [0043], The lever may be actuated by the movement of a finger, for example, the user's middle finger).

Regarding claim 2, Uy discloses wherein a space is formed in the first direction with respect to the second operating member (see par. [0067], The lever 206 may have a concave part, for example, the concave part 318 of FIG. 3A for the third finger of the hand such that the lever 206 can be pivoted about a pivot point to the first position by pressing the first end region of the lever 206 with an upper side of the third finger and to the second position by pressing the second end region of the lever with an underside of the third finger; thus when the lever is pressed, a space would be formed).

Regarding claim 3, Uy discloses wherein the second operating member includes a second operating member on a right side and a second operating member on a left side (see fig. 6A, items 602 and 604, a left lever and a right lever).

Regarding claim 4, Uy discloses wherein the second operating member on the right side and the second operating member on the left side are arranged symmetrically with respect to a center line along a front-rear direction (see fig. 6A, items 602 and 604, a left lever and a right lever are arranged symmetrically with respect to a centerline).

Regarding claim 5, Uy discloses a grip portion having a lower surface constituting a part of the lower surface, wherein the lower surface of the grip portion is located in the first direction with respect to the second operating member and bulges downward (see fig. 6A, 6B, par. [0067], For example, the pair of handles may be the handles 606, 608 of FIG. 6A), and the space is formed between the lower surface of the grip portion and the second operating member (see fig. 6C, shows space between the handle/grip 606 and the lever/button 602).

Regarding claim 6, Uy discloses wherein the second operating member includes a second operating member on a right side and a second operating member on a left side (see fig. 6A, levers 602 and 604),
the input device includes a right grip portion located on the right side with respect to a center line along a front-rear direction and a left grip portion located on the left side with respect to the center line (see fig. 6A handles 606 and 608),
at least a part of the second operating member on the right side is located nearer to the center line than the right grip portion (see fig. 6A, levers 602 and 604 are closer to the centerline than handles 606 and 608), and
at least a part of the second operating member on the left side is located nearer to the center line than the left grip portion (see fig. 6A, levers 602 and 604 are closer to the centerline than handles 606 and 608).

Regarding claim 7, Uy discloses wherein the right grip portion has a side surface nearer to the center line (see fig. 6A, inner portion/surface of handles 606 and 608),
the left grip portion has a side surface nearer to the center line (see fig. 6A, inner portion/surface of handles 606 and 608),
the second operating member on the right side is disposed so as to be offset toward the center line from a straight line passing through the side surface of the right grip portion (see fig. 6A, levers 602 and 604 are closer to the centerline than the inner portion/surface of handles 606 and 608), and
the second operating member on the left side is disposed so as to be offset toward the center line from a straight line passing through the side surface of the left grip portion (see fig. 6A, levers 602 and 604 are closer to the centerline than the inner portion/surface of handles 606 and 608).

Regarding claim 8, Uy discloses a front portion on which a plurality of the first operating members are arranged (see fig. 1A, various buttons and inputs); and
a grip portion extending rearward and downward from the front portion (see fig. 1B, shows handle extending downward from the front portion), wherein
the second operating member is located between a lower surface of the front portion and a lower surface of the grip portion(see fig. 6B, shows the levers 602 and 604 being between the lower surface of the front portion and lower surface of the handle portion).

Regarding claim 9, Uy discloses wherein a plurality of the first operating members include an operating stick, a direction key, or four operating buttons arranged at end portions of a cross (see fig. 1A and par. [0002], FIGS. 1A and 1B respectively show a front view and a side view of an exemplary existing gaming device 100. The gaming device 100 is usually held with a user's thumbs (not shown) positioned on a top panel 102 triggering joysticks 104, action buttons 106 or directional gamepads 108 while the index fingers (not shown) positioned on a front 110 of the gaming device 100 switching multifunction triggers 112 or buttons 114), and
the second operating member is located on an opposite side from the operating stick, the direction key, or the four operating buttons in an upward-downward direction (see figs. 5A. 5B, par. [0025], a lever 206 disposed on a second side of the housing 202).

Regarding claim 10, Uy discloses a first part located forward of the second operating member and located below a lower end of the second operating member; and a second part located rearward of the second operating member and located below the lower end of the second operating member (see fig. 3A and par. [0047], FIG. 3A shows an exemplary lever 300 configured to activate a first switch 302 and a second switch 304 in accordance to various embodiments).

Regarding claim 11, Uy discloses wherein the second operating member is able to move along an arc having an axis of a supporting shaft portion supporting the second operating member as a center (see par. [0099], In various embodiments, the lever 206 may further include a biasing means configured to provide a biasing force to the lever 206. For example, the “biasing means” may be made of a resilient material. The biasing means may be but is not limited to a spring. For example, in FIG. 5C, the biasing means or spring 526 may be arranged between the screw 512 (i.e., the securing means) and the lever 500).

Regarding claim 12, Uy discloses a sensor for detecting movement of the second operating member, wherein the pressing target surface is located below the axis of the supporting shaft portion, and the second operating member is separated from the axis of the supporting shaft portion in the first direction and has a pressing surface that presses the sensor (see par. [0048], In the context of various embodiments, the pulling force and/or the flickering force may be a force exerted along the lever 300 and is in a direction normal to the actuation movement of the first switch 302 or the second switch 304. The pushing force may be a force exerted on the lever 300 and into the first switch 302 or the second switch 304, i.e., in the same direction as the actuation movement of the first switch 302 or the second switch 304).

Regarding claim 13, Uy discloses a housing (see fig. 1A and par. [0025], The game controller 200 includes a housing 202); 
a sensor for detecting movement of the second operating member (see par. [0025], a first switch 208 configured to contact a first end region of the lever 206); and
a part disposed within the housing, wherein the pressing target surface is located below the part, the second operating member has a pressing surface for pressing the sensor, and the pressing surface is separated in a radial direction of the supporting shaft portion from a position of the pressing target surface beyond the part (see figs. 3A-3C and par. [0053], The end region may further include to a leg or an extension or a protrusion. For example, the leg, the extension or the protrusion may be formed or disposed on another surface of the end region, this other surface being different from the surface contacting the switch. In one example, the other surface may be the top surface with reference to the bottom surface of the end region which may be configured to contact or abut the switch).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burgess et al. (US 9,878,238 B2), DiDato (US 2006/0040740 A1), Biheller (US 2018/0185748 A1), Lyden (US 2018/0207523 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/3/2022